UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6080


EDWARD DANE JEFFUS,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:17-cv-00910-NCT-JEP)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Dane Jeffus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Dane Jeffus appeals the district court’s order accepting the recommendation

of the magistrate judge and denying his petition for a writ of error coram nobis. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court.     Jeffus v. United States, No. 1:17-cv-00910-NCT-JEP

(M.D.N.C., Nov. 4, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2